Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.


Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered. After further consideration, the prior art of record still reads on Applicant’s amended claim language.

Applicant asserts the prior art of record does not suggest the temporary storage area is non-local with respect to the protected storage. 
In response, The Examiner respectfully disagrees and relies upon the combination of applied art to suggest the temporary storage area (reads on the copy-on-write storage area, see Pohl para 0025 and 0055) is non-local (The Examiner construes this to be an obvious limitation based on the prior art’s teaching of the copy-on-write storage area is a dedicated part of a file system, an independent file system, a completely different storage organization, a dedicated area on a remote storage device only used for files being created by a copy-on-write process or any other data storage structure suitable for storing the described data, see Pohl para 0025, 0042, 0052 and 0060. The Examiner construes this to be obvious because it is within the realm of conventional computer science for a dedicated area on a remote storage device to be implemented via a physically distinct/remote structure based on the needs of the business) with respect to (reads on the copy-on-write storage area is a dedicated part of a file system, an independent file system or a completely different storage organization, see Pohl para 0025, 0042) the protected storage (reads on the normal host file system in a persistent storage area, see Pohl para 0025, 0054 and Figure 3 blocks 306 and 310).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 21 – 27 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 10635810, by the same assignee, known henceforth as Patent.
Although the conflicting claims are not identical, the instant application’s claims are within the scope of those of Patent. 
Instant Application 16856770
Patent 10635810

21. (Previously Presented) A method for detecting and mitigating attacks by malware, the method comprising: 






<<24. (New) The method of claim 21, further comprising moderating access to a first plurality of files organized in a first file system, wherein the first plurality of files are stored in the protected storage.
>>



<<25. (New) The method of claim 24, further comprising mirroring the first plurality of files with a second plurality of files stored in the temporary storage.
>>



receiving a notification of a file change event; 


determining characteristics associated with the file change event; 




<<26. (New) The method of claim 21, further comprising characterizing the file change event, the characterization including at least two or more of a group selected from file creation, file deletion, file rename, file move, file type change, file entropy change, and file content change.>>

classifying the characteristics of the file change event to determine a malware probability estimate, wherein the malware probability estimate measures a system confidence that the file change event resulted from execution of a malware process; and 



diverting storage of the file change event from a protected storage to a temporary storage area in response to the malware probability estimate exceeding a threshold, wherein the temporary storage area is non-local with respect to the protected storage. 22.  The method of claim 21, wherein the temporary storage area is physically distinct from the protected storage.

23. (New) The method of claim 22, wherein the temporary storage area is physically remote from the protected storage.




27. (New) The method of claim 21, further comprising classifying the characteristics of the file change event to determine a malware probability estimate, wherein the malware probability estimate measures a system confidence that the file change resulted from execution of a malware process.


A system for detecting and mitigating attacks by malware, the system comprising: a protected system, the protected system including a processor and a memory, an operating system executing on the processor, wherein the protected system is associated with a protected storage, the protected storage including a first plurality of files organized in a first file system, and 
wherein the operating system moderates access to the first plurality of files by system processes executing on the processor; a protecting system, the protecting system including a file system change monitor, a threat analysis module, a storage controller, and a backup storage including a durable storage area including least

 a second plurality of files mirroring the first plurality of files, and a temporary storage area; wherein the protecting system further includes processor-executable instructions that, when executed by a processor associated with the protecting system:


receive notification of a file change event via the file system change monitor; 

characterize the file change event by the threat analysis module, 





the characterization including at least two or more of a group selected from file creation, file deletion, file rename, file move, file type change, file entropy change, and file content change; classify, by the threat analysis module, 

the characteristics of the file change event to determine a malware probability estimate, wherein the malware probability estimate measures the system confidence that the file change resulted from the execution of a malware process; and 




if the malware probability estimate exceeds a threshold, diverts, by the storage controller, the storage of the file change event to the temporary storage area; wherein the durable storage area is physically distinct from the protected storage.



2. The system of claim 1, wherein the durable storage area is physically remote from the protected storage.





Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “…mirroring the first plurality of files with a second plurality of files…”; however, it is unclear to The Examiner what “mirroring” refers to. The Examiner has consulted Applicant’s as-filed disclosure and has not found any description of what the term means or how it is implemented. As a result, the metes and bounds of the claim are not clear. For compact prosecution The Examiner takes the position that since Applicant neither defines the term nor discloses how it is implemented, this particular limitation is not Applicant’s invention and it would be obvious to one of ordinary skill in the art how to implement this limitation. Appropriate correction is requested. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The content of claim 27 is already disclosed in the independent claim to which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 21 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US Pub. No.  2019/0228148) in view of Natanzon (US Patent No. 10078459).

Per claim 21, Pohl teaches a method for detecting and mitigating attacks by malware, the method comprising: receiving a notification of a file change event (reads on determining that a process is attempting a file write, see Pohl Figure 3 block 302 and para 0054); determining characteristics associated with the file change event (reads on determining it is a write event, see Pohl Figure 3 block 302 and para 0054); classifying the characteristics of the file change event to determine a malware probability estimate (reads on determine a compromised file by determining an entropy value to compare its relation to a threshold value, see Pohl Figure 3 block 304, 306 and para 0023, 0028, 0054), wherein the malware probability estimate measures a system confidence that the file change event resulted from execution of a malware process (reads on the entropy value is the mechanism to make the determination of a compromised file, see Pohl para 0027 – 0028); and diverting storage of the file change event from (reads on when it is determined the entropy value is above or equal to the threshold value, then the manipulated file is not written to a persistent storage area but is written to the copy-on-write storage area, see Pohl para 0025 and 0055. The Examiner notes Pohl contrasts the copy-on-write storage area with persistent storage) a protected storage (reads on a persistent storage area, see Pohl para 0025 and Figure 3 blocks 306, 308 and 310) to a temporary storage area (reads on the copy-on-write storage area, see Pohl para 0025 and 0055) in response to the malware probability estimate exceeding a threshold (reads on when it is determined the entropy value is above or equal to the threshold value, then the manipulated file is written to the copy-on-write storage area, see Pohl para 0025 and 0055. The Examiner notes Pohl contrasts the copy-on-write storage area with persistent storage), and wherein the temporary storage area (reads on the copy-on-write storage area, see Pohl para 0025 and 0055) is non-local (The Examiner construes this to be an obvious limitation based on the prior art’s teaching of the copy-on-write storage area is a dedicated part of a file system, an independent file system, a completely different storage organization, a dedicated area on a remote storage device only used for files being created by a copy-on-write process or any other data storage structure suitable for storing the described data, see Pohl para 0025, 0042, 0052 and 0060. The Examiner construes this to be obvious because it is within the realm of conventional computer science for a dedicated area on a remote storage device to be implemented via a physically distinct/remote structure based on the needs of the business) with respect to (reads on the copy-on-write storage area is a dedicated part of a file system, an independent file system or a completely different storage organization, see Pohl para 0025, 0042) the protected storage (reads on the normal host file system in a persistent storage area, see Pohl para 0025, 0054 and Figure 3 blocks 306 and 310). Although Pohl teaches determining a write event is occurring which The Examiner construes to be the same as the claimed characteristics associated with the file change event, Pohl does not explicitly state determining characteristics associated with the file change event.

[0023] The term “entropy value” may denote a degree of chaos in a file. In computing, entropy can be considered as the randomness collected by an operating system or application for use in cryptography, or other uses that require random data. Randomness may be collected or generated from either software or hardware sources, including specially provided hardware randomness generators, or specialized software programs. A computing of the entropy of a file may relate to a determinable structure of the data within the file. A completely encrypted file may have a comparably high entropy value in contrast to a highly structured file with a lot of redundancies which may have a comparably low entropy value. An ideal encrypted file may be comparable to “white noise”, i.e., no structure may be detectable. 
[0024] The term “copy-on-write” may denote a resource-management technique used in computer programming to efficiently implement a “duplicate” or “copy” operation on modifiable resources. A copy-on-write process may create a copy of an original file that can be modified, instead of modifying the original file and overwriting it.

[0025] The term “copy-on-write storage area” may denote a dedicated area on a storage device—also possibly in main memory—only used for files being created by a copy-on-write process. The copy-on-write storage area may be a dedicated part of a file system, an independent file system or may have a completely different storage organization. If a main memory area is used as copy-on-write storage area, the data may be copied later to a persistent storage area. 

[0027] The proposed method for a protection against unauthorized file encryption in a file system may offer multiple advantages and technical effects.

[0028] The proposed method and system can differentiate between a regular and a compromised file, i.e., a file encrypted by ransomware. The mechanism to make this differentiation comprises the determination of the entropy value for a portion or for the complete data file. If a file is encrypted, an additional compression may deliver a different compression value if compared to an unencrypted file. Additionally, the method may also reflect different compression percentages for different types of files. For example, a compression value for an image may be different to a compression value of text records in an address database.

[0042] According to a further embodiment of the method, the copy-on-write storage area may be outside of the file system. Thus, the area to which the file may be copied in case of ransomware detection may not be part of the file system. This may represent a higher degree of freedom and data security. Some ransomware attacks may encrypt a complete file system and not only parts thereof. Thus, storing the potentially modified/encrypted file outside of the file system may allow isolating the compromised files in a special storage container.

[0054] FIG. 3 shows an embodiment of a flowchart 300 of a write operation to a file. A process manipulates data of a file and intends to write to a file, 302. The ransomware file indicator, for example, an entropy value, is determined 304. If the entropy value is determined, 306, to be smaller than a predefined threshold value, then the file is written, 310, to the normal host file system.

[0055] In case it is determined, 306, that the entropy value is above or equal to the predetermined threshold value, then the file is written, 308, to the copy-on-write storage area. Thus, the original file in the file system continues to be in existence.

[0056] FIG. 4 shows an embodiment of a flowchart 400 of a read operation to a file. It is assumed that in general the monitoring for ransomware is active. The process “read file” is activated, 402. Firstly, it is determined whether an entry exists in an index of the copy-on-write storage area, 404. If it is determined, 406, that such an entry in the index does not exist, then a file handle to the location in the regular host file system is returned, 410.

[0057] If, on the other side, an index in the copy-on-write storage area exists, then a mapping exists in the copy-on-write storage area. The file is read, 408, via a file handle returned from the copy-on-write layer from the copy-on-write storage area.


    PNG
    media_image1.png
    956
    919
    media_image1.png
    Greyscale




Natanzon suggests 
receiving a notification of a file change event (reads on receiving an I/O write request, see Natanzon col. 10 lines 23 – 42, col. 10 lines 42 – 60 and Figure 5 block 504); determining characteristics associated with the file change event (reads on determining metadata/characteristics about the I/O request, see Natanzon col. 10 lines 23 – 42 and Figure 5 block 502 and 504); classifying the characteristics of the file change event to determine a malware probability estimate, wherein the malware probability estimate measures a system confidence that the file change event resulted from execution of a malware process (reads on determining a ransomware probability using one or more heuristics based on the determined metadata/characteristics about the I/O request, see Natanzon Figure 5 block 508 and col. 10 lines 23 – 42); and diverting storage of the file change event to a temporary storage area (reads on commencing copy-on-write for the I/O write request, see Natanzon col. 10 lines 42 – 60 and Figure 5 block 512) in response to the malware probability estimate exceeding a threshold (reads on when the ransomware probability is greater than a threshold, commencing a copy-on-write operation, see Natanzon Figure 5 blocks 510 and 512 and col. 10 lines 42 – 60).

[Col. 9 lines 43 – 58]
FIG. 5 is a flow diagram showing illustrative processing that can be implemented within data protection system (e.g., data protection system 100 of FIG. 1). In some embodiments, at least a portion of the processing described herein may be implemented within a data protection appliance (e.g., DPA 300 of FIG. 3). In one embodiment, at least a portion of the processing described herein may be implemented within a ransomware detection processor (e.g., ransomware detection processor 304 of FIG. 3). Rectangular elements (typified by element 502), herein denoted “processing blocks,” represent computer software instructions or groups of instructions. Diamond shaped elements (typified by element 510), herein denoted “decision blocks,” represent computer software instructions, or groups of instructions, which affect the execution of the computer software instructions represented by the processing blocks.

[col. 9 line 59 – col. 10 line 10]
Alternatively, the processing and decision blocks may represent steps performed by functionally equivalent circuits such as a digital signal processor (DSP) circuit or an application specific integrated circuit (ASIC). The flow diagrams do not depict the syntax of any particular programming language but rather illustrate the functional information one of ordinary skill in the art requires to fabricate circuits or to generate computer software to perform the processing required of the particular apparatus. It should be noted that many routine program elements, such as initialization of loops and variables and the use of temporary variables may be omitted for clarity. The particular sequence of blocks described is illustrative only and can be varied without departing from the spirit of the concepts, structures, and techniques sought to be protected herein. Thus, unless otherwise stated, the blocks described below are unordered meaning that, when possible, the functions represented by the blocks can be performed in any convenient or desirable order.

[col. 10 lines 11 – 22]
Referring to FIG. 5, a method 500 can be used to detect and mitigate the effects of ransomware within a host. At block 502, one or more data structures for historical I/O activity and one or more data structures for recent I/O activity are initialized. In some embodiments, this includes allocating data structures in memory. In certain embodiments, initializing one or more historical I/O activity data structures includes fetching previously collected historical I/O data (e.g., from storage or memory). In various embodiments, the recent and historical I/O activity structures may be the same as or similar to those described above in conjunction with FIG. 3.

[col. 10 lines 23 – 42]
Referring back to FIG. 5, at block 504, an I/O request is received from a host. The I/O request may include a LUN identifying a LU, an offset within the LU, and a data length. The offset and data length can be used to determine one or more storage locations (e.g., chunk numbers) within the LU where the requested data should be read from or written to.
At block 506, metadata about the I/O request may be added to the recent I/O activity data structures. In some embodiments, such metadata includes an offset, data length, and/or storage locations associated with the I/O request. In particular embodiments, metadata about the I/O request may also be added to the historical I/O activity data structures.
Referring again to FIG. 5, at block 508, a probability of ransomware is generated by comparing recent I/O activity to historical I/O activity (i.e., information within the respective data structures initialized at block 502). In various embodiments, generating the ransomware probability includes using one or more of the heuristics described above in conjunction with FIG. 3.

[col. 10 lines 42 – 60]
Referring back to FIG. 5, at block 510, if the ransomware probability exceeds a first threshold value (e.g., a first predetermined value), then the storage system may begin using copy-on-write (COW) for the LU (block 512). In some embodiments, if the system is in COW mode, an I/O write causes a copy to be made of any data that will be overwritten by the write. In other embodiments, COW may be implemented by creating a point in time snapshot of the LU. Referring again to FIG. 5, in the event that the host is infected with ransomware, the user may recover data by requesting a rollback from the storage system. If the ransomware probability subsequently falls below the certain threshold value, then COW may be ended for the LU and any COW data copies may be erased from storage (block 518). In some embodiments, COW ends when the ransomware probability subsequently falls below the first threshold value. In other embodiments, COW ends when the ransomware probability subsequently falls below the third threshold value less than the first threshold value.



    PNG
    media_image2.png
    1263
    839
    media_image2.png
    Greyscale



Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the determining the malware probability estimate teachings of the prior art of record by integrating the malware probability estimate of Natanzon to realize the instant limitation. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, one of ordinary skill in the art would have recognized that applying the known technique of Natanzon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the determining the malware probability estimate teachings of Natanzon to the malware probability estimate teachings of Pohl would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such malware probability estimate features into similar systems, resulting in an improved system that would allow more detailed malware determination by using all available known in the art techniques to make the determination. The motivation to combine the references is applied to all claims below this heading.

Per claim 22, the prior art of record further suggests wherein the temporary storage area (reads on the copy-on-write storage area, see Pohl para 0025 and 0055) is physically distinct from (The Examiner construes this to be an obvious limitation based on the prior art’s teaching of the copy-on-write storage area is a dedicated part of a file system, an independent file system, a completely different storage organization, a dedicated area on a remote storage device only used for files being created by a copy-on-write process or any other data storage structure suitable for storing the described data, see Pohl para 0025, 0042, 0052 and 0060. The Examiner construes this to be obvious because it is within the realm of conventional computer science for a dedicated area on a remote storage device to be implemented via a physically distinct/remote structure based on the needs of the business) the protected storage (reads on the normal host file system in a persistent storage area, see Pohl para 0025, 0054 and Figure 3 blocks 306 and 310).

Per claim 23, the prior art of record further suggests wherein the temporary storage area (reads on the copy-on-write storage area, see Pohl para 0025 and 0055) is physically remote from (reads on the copy-on-write storage area is a dedicated part of a file system, an independent file system, a completely different storage organization, a dedicated area on a remote storage device only used for files being created by a copy-on-write process or any other data storage structure suitable for storing the described data, see Pohl para 0025, 0042, 0052 and 0060) the protected storage (reads on the normal host file system in a persistent storage area, see Pohl para 0025, 0054 and Figure 3 blocks 306 and 310).

Per claim 24, the prior art of record further suggests further comprising moderating access to (reads on the function of the host file system, see Pohl para 0025, 0042, 0052, 0060 and Figure 3) a first plurality of files organized in a first file system (reads on files of the host file system, see Pohl para 0025, 0042, 0052, 0060 and Figure 3), wherein the first plurality of files are stored in (reads on the files written to the host file system are stored in a persistent storage area, see Pohl para 0025 and Figure 3 blocks 306, 308 and 310) the protected storage (reads on the normal host file system in a persistent storage area, see Pohl para 0025, 0054 and Figure 3 blocks 306 and 310).

Per claim 25, the prior art of record further suggests mirroring the first plurality of files with a second plurality of files stored in the temporary storage (For compact prosecution The Examiner takes the position that since Applicant neither defines “mirroring” nor discloses how it is implemented, this particular limitation is not Applicant’s invention and it would be obvious to one of ordinary skill in the art how to implement this limitation because it falls within the understanding, abilities and capabilities of one of ordinary skill in the art).

Per claim 26, the prior art of record further suggests characterizing the file change event, the characterization including at least two or more of a group selected from file entropy change (reads on determine a compromised file by determining an entropy value to compare its relation to a threshold value, see Pohl Figure 3 block 304, 306 and para 0023, 0028, 0054), and file content change (reads on data length, see Natanzon col. 10 lines 23 – 42).

Per claim 27, the prior art of record further suggests further comprising classifying the characteristics of the file change event to determine a malware probability estimate (reads on determine a compromised file by determining an entropy value to compare its relation to a threshold value, see Pohl Figure 3 block 304, 306 and para 0023, 0028, 0054), wherein the malware probability estimate measures a system confidence that the file change resulted from execution of a malware process (reads on the combination of determining a ransomware probability using one or more heuristics based on the determined entropy/metadata/characteristics about the I/O request to make the determination of a compromised file, see Pohl para 0027 – 0028 and Natanzon Figure 5 block 508 and col. 10 lines 23 – 42).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN F SHAW/Primary Examiner, Art Unit 2496